Citation Nr: 1510557	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which, in pertinent part, denied his claim of entitlement to a TDIU.

In an August 2010 decision, the Board, in part, remanded the claim for a TDIU.   The RO denied entitlement to a TDIU in a September 2011 supplemental statement of the case.  The Board remanded the issue again in January 2012 for additional development.  In a June 2012 rating decision, the RO granted entitlement to a TDIU effective February 13, 2012.  The Veteran disagreed with the effective date assigned.  In June 2013 the Board remanded the claims to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording him a new VA examination. 

In a December 2013 decision, the Board granted entitlement to TDIU effective August 18, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court), and in December 2014 the Court vacated the part of the Board decision that denied entitlement to TDIU prior to August 18, 2009, and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).

A Travel Board hearing was held at the RO in May 2010 before a Veterans Law Judge that is no longer employed by the Board.  The Veteran was notified in a February 2013 letter and offered an opportunity to testify at a new hearing.  He responded in March 2013 that he did not wish to appear at an additional hearing before another veterans law judge.  A copy of the May 2010 hearing transcript is of record and has been reviewed.



FINDING OF FACT

The evidence of record does not indicate that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to August 18, 2009.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met prior to August 18, 2009.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (o)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

A Veteran may still be eligible for TDIU even if employed if the employment is found to be marginal.  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount set by the Bureau of the Census as the poverty threshold for one person.  38 C.F.R. § 3.16(a).  Marginal employment may be found, on a factual basis, when earned income exceeds the poverty threshold, in a protected environment such as a family business or sheltered workshop.  Id.

As an initial matter, the Board notes that the Veteran has been service-connected for PTSD, bilateral hearing loss, and tinnitus since 2002.  He is also service-connected for ischemic heart disease, but with an effective date in 2012. 

The Veteran filed a VA 21-8940, Application for TDIU, in June 2004, contending that he last worked full time in June 2000 and had become too disabled to work in 2001 due to his service-connected PTSD.  He stated that he is unable to work full-time since he cannot control his environment or handle conflicts easily.  However, he has reported part-time work.

VA treatment records note that the Veteran reported starting a new job managing a sale barn that auctions cattle embryos in October 2003.  According to his June 2006 application for TDIU it appears he held that job only until January 2004, although the record does not indicate why he ceased that employment.  His application also states that he has been employed part-time as a farm laborer from 2002 to present.  

At his August 2004 VA examination the Veteran reported he was self-employed, contracting with cattle owners.  He reported it was full-time work only in the spring and fall and involved activities including moving, breeding, selecting, grooming, and showing cattle.  The examiner noted that the Veteran was involved in going to fairs and cattle sales and he could tolerate social interactions in this line of work.  The Veteran later clarified that he was able to go to these shows because he had friends accompanying him and he generally stayed in the back away from the crowds.  The examiner opined that the Veteran would not be unemployable solely due to his service-connected mental disorder, but his PTSD would partially contribute to unemployability in that he gets along poorly with authority figures, is easily triggered by reminders of stressors from Vietnam, and has problems expressing his feelings in an appropriate manner without resorting to violence.

The Veteran also underwent a general medical examination in August 2004.  The examiner stated that the Veteran's hearing loss and tinnitus would cause mild/minimal functional limitation and would not preclude him from employment in an environment of controlled noise level and with the use of hearing protection as needed.

VA treatment records reflect that in November 2004 the Veteran reported his usual fall cattle job had fallen through and he was out of work until February.  In March 2005 he reported a recent outburst with an employer, which he stated was out of character for him.  He reported periods of unemployment in 2006.  In an October 2006 statement he explained that he rented pasture ground and then was paid by cattle owners to care for their cattle, which he noted was seasonal work.

He underwent a VA examination in December 2006 at which the examiner noted the Veteran was employed only seasonally and barely making it by with his PTSD and external events that affected a bovine herd, resulting in persons not utilizing the Veteran's services to raise their cattle.  The examiner opined that the Veteran is not totally occupationally disabled, noting he had a niche picked well working by himself with cattle.  The examiner did state that the Veteran's productivity was moderately impaired and frequent.

In January 2009 the Veteran reported at a VA medical appointment that he had put his farm up for sale and was working with his son.  At his August 2009 VA examination he indicated he had actually been living with his son for the past three years and working for him at a camp in the summers.

In August 2009, the Veteran underwent a VA general medical examination at which the examiner stated that it was at least as likely as not that the Veteran's hearing loss, tinnitus, and right wrist arthritis would cause unemployability.  He also underwent a VA psychiatric examination at which the examiner concluded the Veteran was capable of substantial gainful employment.  The examiner noted that the Veteran was able to function reasonably well in solitary work.  The Veteran reported he was currently making $1,600 per month and had lost money on farming for the past three years.

The Veteran's 2004 tax return indicates that he had $25,104 in personal income and $9,968 in farm income for that year.  In 2005 he reported only $6,682 in personal income and $305 in farm income.  Tax returns from 2006 to 2008 are not included in the Veteran's claims file.  The Board notes that in 2004, the poverty threshold for one person under the age of 65 was $9,927 and in 2005 it was $10,160.

As the evidence suggests that the Veteran's employment was full-time only seasonally and the Veteran's income, at least in 2005, was below the poverty threshold, the Board finds that the Veteran's employment for at least some period prior to August 18, 2009 may well have been marginal.  However, the Board nonetheless finds that the evidence does not support that the Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities prior to August 18, 2009.  Therefore, irrespective of if his employment was marginal during any part of the period from 2004 to 2009, he is not entitled to TDIU prior to August 19, 2009.

There is no medical opinion prior to August 18, 2009 that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities.  To the contrary, the August 2004 VA examiner found the Veteran was not totally unemployable solely due to his PTSD.  The examiner noted the Veteran was able to tolerate social interactions in his line of work going to cattle sales and fairs.  The examiner acknowledged the difficulties the Veteran's PTSD caused with respect to his employability, including trouble getting along with authority figures, being easily triggered by reminders of stressors from Vietnam, and having problems expressing his feelings in an appropriate manner without resorting to violence; however, the examiner still found the Veteran's PTSD would not cause him to be unemployable.

The December 2006 VA examiner also opined that the Veteran  was not totally occupationally disabled.  He opined that the Veteran was a reliable worker, although because he does have to miss days occasionally his productivity would be moderately impaired and frequent.  The examiner noted the Veteran's difficulty in his current employment was due in part to external events that affected his bovine herd.

Although the Veteran has contended primarily that it is his PTSD that caused him unemployability, the Board also notes that the Veteran has been service-connected since 2002 for hearing loss and tinnitus.  However, an August 2004 VA examiner opined that the Veteran's service-connected hearing loss and tinnitus would cause only mild/minimal functional limitation and not preclude the Veteran from employment.  

The Board acknowledges the Veteran's own opinion that he would have been unable to hold down a job other than his self-employment.  However, the Board puts significant weight on the opinion of the VA examiners, who considered the effects of the Veteran's service-connected disabilities, particularly his PTSD, but nonetheless opined that his disabilities did not cause unemployability.  There is no third party opinion of record that the Veteran's service-connected disabilities rendered him unemployable prior to August 18, 2009.

Thus, the Board finds that the evidence does not suggest that the Veteran was unable to secure or follow a substantially gainful occupation prior to August 18, 2009 due solely to impairment resulting from his service-connected disabilities.

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice in July 2004 and March 2006.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the Veteran's VA records have been obtained and associated with the claims file.  He was provided multiple VA examinations, including in August 2004, December 2006, and August 2009.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

TDIU prior to August 18, 2009 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


